IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-17-00075-CR

KENNETH DWAYNE CLEMONS,
                                                                       Appellant
    v.

THE STATE OF TEXAS,
                                                                       Appellee



                                From the 40th District Court
                                    Ellis County, Texas
                                  Trial Court No. 34488CR


                               MEMORANDUM OPINION


         Kenneth Dwayne Clemons attempts to appeal from his conviction for the offense

of evading arrest with a vehicle. The sentence was imposed on April 15, 2010, and

Clemons filed his notice of appeal on March 2, 2017. Clemons’s notice of appeal is

untimely. See TEX. R. APP. P. 26.2(a)(1).

         Accordingly, the appeal is dismissed. 1


1A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered.
See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a
                                                         AL SCOGGINS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 22, 2017
Do not publish
[CR25]




petition for discretionary review, that petition must be filed in the Court of Criminal Appeals within 30
days after either the day the court of appeals’ judgment was rendered or the day the last timely motion for
rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2 (a).
Clemons v. State                                                                                    Page 2